Citation Nr: 0434321	
Decision Date: 12/29/04    Archive Date: 01/05/05

DOCKET NO.  97-26 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased (compensable) evaluation for 
otomycosis of the left ear.

2.  Entitlement to an effective date earlier than May 31, 
2001, for the grant of service connection and compensation 
for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had active service from September 1942 to 
February 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from regional office (RO) rating decisions 
of November 1996 and November 2001. 

In June 2004 the veteran appeared at a hearing held at the RO 
before the undersigned (i.e., Travel Board hearing).

The issue of entitlement to an increased (compensable) 
evaluation for otomycosis of the left ear is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The veteran's claim for service connection for tinnitus 
was received June 21, 1996.  

2.  Service connection for tinnitus, due to otomycosis, was 
granted by rating action of November 2001.

3.  The veteran's tinnitus has been recurrent since the date 
of his claim.

4.  Tinnitus was not due to head injury, concussion, or 
acoustic trauma.  


CONCLUSIONS OF LAW

1.  The criteria for an effective date of June 21, 1996, for 
the grant of service connecting for tinnitus have been met.  
38 U.S.C.A. §§ 5110, 5107 (West 2002); 38 C.F.R. § 3.400 
(2004).

2.  The criteria for a compensable rating for tinnitus were 
not met prior to June 10, 1999.  38 U.S.C.A. §§ 1155, 5110 
(West 2002); 38 C.F.R. § 4.87a, Diagnostic Code 6260 
(effective prior to June 10, 1999).

3.  The criteria for a 10 percent rating for tinnitus were 
met effective June 10, 1999.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.87, Diagnostic Code 6260 (effective 
June 10, 1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The file shows that by RO correspondence, the rating 
decision, the statement of the case, and a supplemental 
statement of the case, the veteran has been informed of the 
evidence necessary to substantiate his claim, and of his and 
VA's respective obligations to obtain different types of 
evidence.  Identified relevant medical records have been 
obtained.  A review of the file reveals that there is no 
reasonable possibility that any further assistance would aid 
the veteran in substantiating his claim.  The Board finds 
that the notice and duty to assist provisions of the law have 
been met.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; 
Pelegrini v. Principi,18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Moreover, the effective date issue is a "downstream" issue 
from that of entitlement to service connection.  Grantham v. 
Brown, 114 F .3d 1156 (1997).  VA's General Counsel has held 
that VA is not required to provide separate 38 U.S.C.A. 
§ 5103(a) notice with regard to "downstream" issues, where 
the notice was provided in connection with the original 
claim.  VAOPGCPREC 8-2003 (Dec. 22, 2003).  The Board is 
bound by the General Counsel's holding.  38 U.S.C.A. § 
7104(c) (West 2002).  

The veteran contends that the effective date for the grant of 
service connection and compensation for tinnitus should be in 
May 1999, the date of his reopened claim for service 
connection for hearing loss.  He contends that he thought 
that his tinnitus was part of his hearing loss.  

In general, the effective date for an award of disability 
compensation, for claims received more than one year after 
separation from service, is the date of receipt of claim, or 
date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400(b)(2).  

A specific claim in the form prescribed by VA must be filed 
in order for benefits to be paid or furnished to any 
individual under VA laws.  38 U.S.C.A. § 5101(a); Jones v. 
West, 136 F.3d 1296 (1998).  A claim or an application is "a 
formal or informal communication in writing requesting a 
determination of entitlement, or evidencing a belief in 
entitlement, to a benefit."  38 C.F.R. § 3.1(p); Brannon v. 
West, 12 Vet.App. 32 (1998); Lalonde v. West, 12 Vet.App. 378 
(1999).  

In a statement received June 21, 1996, the veteran said he 
wished to reopen a claim for service connection for hearing 
loss.  He said his hearing problems had become progressively 
worse, and requested an examination to establish his hearing 
disabilities.  (Emphasis added.)  In response, the RO 
obtained VA treatment records showing that in June 1996, the 
veteran complained of ear pain, left ear hearing loss, and 
tinnitus.  He was referred for an audiology evaluation of 
left perforated tympanic membrane, decreased hearing, chronic 
pain, and tinnitus.  

The Board finds that the veteran's claim for service 
connection for his hearing problems/disabilities received in 
June 1996, when considered together with the June and July 
1996 VA medical records showing tinnitus as one of the 
hearing problems of which the veteran was complaining, 
sufficient to identify that service connection for tinnitus 
was a benefit sought at that time.  The subsequent rating 
decision, in November 1996, denying service connection for 
hearing loss did not refer to tinnitus, and, thus, the claim 
for service connection for tinnitus remained open until the 
November 2001 rating decision granting service connection for 
the disability.  Thus, the date of claim is June 21, 1996.  

With respect to the date entitlement arose, although the 
evidence does not show a formal diagnosis until the May 2001 
claim, the complaints of long-standing tinnitus noted in June 
and July, 1996, are sufficient to establish the existence of 
the disability as of that time.  Therefore, the Board finds 
that the disability was present, and hence, entitlement had 
arisen, by the time of the claim in June 21, 1996.  
Accordingly, the proper effective date for the grant of 
service connection for tinnitus is June 21, 1996.  

With respect to the effective date for a compensable 
evaluation for tinnitus, the effective date of an award of 
increased compensation shall be the earliest date as of which 
it is factually ascertainable that an increase in disability 
had occurred, if application is received within one year from 
such date; otherwise, the effective date will be the date of 
VA receipt of the claim for increase, or date entitlement 
arose, whichever is later. 38 U.S.C.A. § 5110(a),(b)(2); 38 
C.F.R. § 3.400(o); Hazan v. Gober, 10 Vet.App. 511 (1997); 
Harper v. Brown, 10 Vet.App. 125 (1997); VAOPGCPREC 12-98.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.

Effective June 10, 1999, regulations applicable to rating 
tinnitus were revised.  63 Fed. Reg. 25206 (May 11, 1999).  
Prior to June 10, 1999, a 10 percent evaluation was only 
warranted when tinnitus was "persistent as a symptom of head 
injury, concussion or acoustic trauma."  38 C.F.R. § 4.87a, 
Diagnostic Code 6260 (1998).  The revised regulation provides 
for a 10 percent evaluation for recurrent tinnitus, without 
regard to etiology, under 38 C.F.R. § 4.87, Diagnostic Code 
6260 (2004).  

Either the old or new rating criteria may apply, whichever 
are most favorable to the veteran, although the new rating 
criteria are only applicable since their effective date.  
VAOPGCPREC 3-2000.  

Service connection for tinnitus was granted as secondary to 
service-connected otomycosis, based on the May 2001 
examination report.  Therefore, as a symptom of disease, 
rather than injury or trauma, a compensable evaluation was 
not warranted prior to the effective date of the new 
regulation, June 10, 1999.  See Wanner v. Principi, 370 F.3d 
1124 (2004).

On the VA examination in May 2001, the veteran's tinnitus was 
described as recurrent.  The history provided at this time 
and at his hearing in June 2004 all reflect a long-standing 
presence of recurrent tinnitus.  Accordingly, as of the 
effective date of the revised regulation, June 10, 1999, the 
requirements for a 10 percent rating for tinnitus were met.  
Therefore, a 10 percent rating for tinnitus is granted, 
effective June 10, 1999.  


ORDER

An effective date of June 21, 1996, for the award of service 
connection for tinnitus is granted.

An effective date of June 10, 1999, but no earlier, for the 
award of a 10 percent rating for tinnitus is granted.


REMAND

With respect to the issue of an increased (compensable) 
rating for otomycosis, at the veteran's hearing, it was 
specifically requested that VA treatment records be obtained.  
In addition, the veteran should be requested to provide any 
evidence in his possession that pertains to the claim.  

In view of the foregoing, the case is REMANDED to the RO, via 
the AMC, for the following: 

1  Request that the veteran provide any 
evidence in his possession that pertains 
to the claim.  

2.  Obtain all records of the veteran's 
treatment or evaluation involving the 
ears, from July 2000 to the present, from 
the VA facilities in Durham and Winston-
Salem.  

3.  After ensuring that the notice and 
duty to assist requirements have been 
satisfied, review the veteran's claim for 
an increased (compensable) rating for 
otomycosis of the left ear.  If the claim 
is denied, a supplemental statement of the 
case (SSOC) should be furnished to the 
veteran and his representative, and they 
should be provided an opportunity to 
respond before the case is returned to the 
Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).


	                     
______________________________________________
	MARK W. GREENSTREET
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



